DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Amendments
Claims 1-9, 11 and 13-20 have been previously presented.

Terminal Disclaimer
The terminal disclaimer filed on 04/14/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 11/10/2040 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In regards to claims 1 and 18, though Hoffman(US 2008/0033240) teaches user specified display of a volume rendered anatomic structure (0010 lines 1-6 and 0016 lines 1-11), the prior art fails to teach wherein at least two of the 2D images are taken at different imaging orientations with respect to the bone, detecting outlines of a primary structure in the 2D images of the bone, generating visual representations of the 2D images based on the outlines, and displaying the visual representations of the 2D images simultaneously on respective 2D planes in a 3D visual representation, wherein at least two of the 2D planes are oriented in the 3D visual representation so as to intersect at an intersection angle, the at least two of the 2D planes corresponding to the at least two of the 2D images taken at different imaging orientations, and the intersection angle corresponding to an angle defined between the respective imaging orientations of the at least two 2D images, as recited in claims 1 and 18. Therefore claims 1-9, 11 and 13-20 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s terminal disclaimer, filed 04/14/22, with respect to application 14/090,348 has been fully considered and approved. Therefore, the nonstatutory double patenting rejection of claims 1-9, 11, 13-15 and 18 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931. The examiner can normally be reached Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Said Broome/Primary Examiner, Art Unit 3649